Bussell, J.,
concurring specially. I agree, not without doubt, to the proposition that the circumstantial evidence tending to show the guilt of the accused was sufficient to authorize their conviction; and, that being so, this court is without jurisdiction to interfere with the verdict upon that ground of the motion for a new trial in which it is insisted that the verdict is contrary to the evidence. However, I do not concur in the opinion that the conduct of the trial judge was a mere harmless irregularity, nor can I view his statement to the jury as to their right and power to recommend otherwise than as an instruction in the nature of a recharge. From a long personal and professional acquaintance with the judge who presided in this case, no man knows better than the writer that this upright magistrate is wholly incapable of consciously doing any act which would work injustice to any citizen or litigant. The judge who presided in the trial of this case is a model of fairness and impartiality. Nevertheless, I can not consent to hold that the state of facts set forth in the record can be disregarded, as not tending to work prejudice to the rights of the accused to a fair and impartial trial. When the judge asked the jury in this case if they were likely to agree upon a verdict, in the absence of the defendants and of their counsel, it is apparent to my mind, from the question of the juror who acted as spokesman for that body, that the jury was in doubt as to what verdict should be rendered. It is inconceivable that a jury of ordinary intelligence does not know that in most felonies the punishment can be reduced, at the discretion of *447the judge, upon a recommendation to that effect. No doubt, the jury had been discussing that phase of the case. It is a matter of common knowledge that the power of the jury to recommend that a felony be punished as for a misdemeanor frequently results in compromise verdicts, in which there is more or less doubt as to the real guilt of the accused of the offense charged. For a judge, in the absence of the defendant and his counsel, to recharge the jury upon this particular point is as harmful as if there had been an entire recharge. I think the defendants would have been entitled to a mistrial if they had moved in time; but, as was well said by the Chief Judge in his opinion, the defendants waived this' right to object. It appears from the record that they had ample time and full notice. It does not appear that there was any reason why they could not have made a motion when the court reconvened on the morning following the incident to which reference is made. One accused of crime can waive any of his rights, or all of them, and where he remains silent and takes the chances of an acquittal, instead of claiming a right to which he is entitled, he can not, after conviction, ask that that right be accorded him. Lampkin v. State, 87 Ga. 516 (13 S. E. 523). Since the defendants waived their right to ask a mistrial, they must be adjudged to have forfeited this right entirely. The point is valueless to them here. If they had objected at the time and moved for a mistrial I am of the opinion that it would have' been clearly error for the trial judge to have refused to declare a mistrial.